DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,032,607. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 17/241,323
Patent 11,032,607
A device, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
obtaining video content that comprises a plurality of frames; 
determining a viewpoint trajectory in response to detecting a change in viewpoint by a user in viewing the video content; 
identifying a first portion of subsequent frames of the plurality of frames to insert a visual advertisement according to the viewpoint trajectory; and
embedding the visual advertisement in the first portion of subsequent frames of the plurality of frames, wherein the first portion of subsequent frames, including the visual advertisement, are presented on a communication device associated with the user. 
A device, comprising: 
a processing system including a 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
obtaining video content, wherein the video content comprises a plurality of frames; monitoring, by an image sensor, a facial feature of a user to determine a visual focus of the user in relation to the video content; 
identifying a first group of frames of the plurality of frames and identifying a second group of frames of the plurality of frames, wherein the first group of frames includes a first group of moving objects, wherein the second group of frames 
determining that the first group of moving objects in the first group of frames is fewer than the second group of moving objects in the second group of frames resulting in an object determination; 
determining the first group of frames includes different media content than the second group of frames resulting in a scene determination; 
determining, according to the monitoring and the object determination, a measure of attention of the user within a region of the first group of frames; 
determining that the measure of attention of the user within the region of the first group of frames satisfies a 
detecting a change in viewpoint by the user; determining a viewpoint trajectory from the change in viewpoint; 
identifying a portion of subsequent frames of the plurality of frames to insert a visual advertisement according to the scene determination, object determination, the measure of attention of the user, and the viewpoint trajectory; 
identifying a current time period to embed the visual advertisement, wherein the portion of subsequent frames are within the current time period; 
identifying a previous time period for embedding a previous visual advertisement in a previous group of frames;
determining a time period 
in response to the time period exceeding the time threshold, embedding in at least the portion of subsequent frames of the plurality of frames the visual advertisement in the region for presentation to the user via a communication device receiving the at least the portion of subsequent frames of the plurality of frames.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-17, 20 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Castleman (US 2018/0004285).

Claim 1, Castleman teaches a device, comprising: 
a processing system including a processor (p. 0021); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: obtaining video content that comprises a plurality of frames (p. 0021); 
determining a viewpoint trajectory (i.e. gaze path) in response to detecting a change in viewpoint (i.e. eyes or head movement) by a user in viewing the video content (p. 0021); 
identifying a first portion of subsequent frames (i.e. expected gaze path) of the plurality of frames to insert a visual advertisement (i.e. insert location) according to the viewpoint trajectory (p. 0024-0025, 0030); and 
embedding the visual advertisement in the first portion of subsequent frames of the plurality of frames (i.e. based on future gaze path), wherein the first portion of subsequent frames, including the visual advertisement, are presented on a communication device associated with the user (p. 0024-0025, 0030-0031). 

Claim 2, Castleman teaches the device of claim 1, wherein the operations comprise monitoring, by an image sensor (i.e. image sensor), a facial feature of the user to determine a visual focus of the user in relation to the video content (i.e. tracking eye or head movement), wherein the identifying of the first portion of subsequent frames of 
 
Claim 3, Castleman teaches the device of claim 2, wherein the facial feature of the user comprises at least one eye of the user, and wherein the monitoring comprises monitoring, by the image sensor, a pupil of the at least one eye of the user (i.e. eye movement) (p. 0022). 

Claim 4, Castleman teaches the device of claim 2, wherein the image sensor comprises a camera sensor (p. 0039). 

Claim 11, Castleman teaches the device of claim 1, wherein the video content comprises panoramic video content (i.e. panoramic camera system) (p. 0021). 

Claim 12, Castleman teaches the device of claim 1, wherein the communication device comprises a virtual reality headset (p. 0019). 

Claim 13 recites “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 1.  Castleman teaches “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 1 (p. 0033).

Claim 15 recites “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 4.  Castleman teaches “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 4 (p. 0033).
Claim 16 recites “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 11.  Castleman teaches “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 11 (p. 0033).
Claim 17 recites “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 12.  Castleman teaches “A non-transitory, machine-readable medium, comprising executable instructions that, when executed” perform the steps of claim 12 (p. 0033).

Claim 20 is analyzed and interpreted a method of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 5-7, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castleman (US 2018/0004285) in view of Kang et al. (US 20180247600).

Claim 5, Castleman teaches the device of claim 1, wherein the operations comprise: 
identifying a first group of frames of the plurality of frames and identifying a second group of frames of the plurality of frames (i.e. gaze path and subsequent gaze path), wherein the first group of frames includes a first group of moving objects, wherein the second group of frames includes a second group of moving objects (p. 0022-0024, 0030).
Castleman is not entirely clear in teaching the device of claim 1, wherein the operations comprise: 
determining the first group of moving objects in the first group of frames is fewer than the second group of moving objects in the second group of frames resulting in an object determination. 
Kang teaches the device of claim 1, wherein the operations comprise: 
determining the first group of moving objects in the first group of frames is fewer than the second group of moving objects in the second group of frames resulting in an object determination (i.e. second group of frames) (p. 0084-0085);
 Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing date of the present invention to have provided object detection as taught 

Claim 6, Castleman teaches the device of claim 5, wherein the identifying of the first portion of subsequent frames of the plurality of frames comprises identifying the first portion of subsequent frames of the plurality of frames according to the object determination (i.e. tracking movement of an object) (p. 0035).
 
Claim 7, Castleman teaches the device of claim 5, wherein the first portion of subsequent frames comprises a second portion of the first group of frames (i.e. subsequent gaze path of viewer profile) (p. 0031-0035). 

Claim 18 is analyzed and interpreted a method of claims 1 and 5.
Claim 19 is analyzed and interpreted a method of claim 7.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castleman (US 2018/0004285) in view of Ohara (US 2016/0299505).

Claim 8, Castleman teaches the device of claim 1, wherein the operations comprise: 
determining a third group of frames of the plurality of frames associated with the viewpoint trajectory (i.e. subsequent gaze path) (p. 0024-0025, 0030).
Castlemen is silent regarding the device of claim 1, wherein the operations comprise: 
determining a measure of attention of the user within a third portion of the third group of frames, wherein the identifying of the first portion of subsequent frames of the plurality of frames comprises the identifying the first portion of subsequent frames of the plurality of frames in response to determining the measure of attention satisfies a threshold. 
Ohara teaches the device of claim 1, wherein the operations comprise: 
determining a measure of attention of the user within a third portion of the third group of frames, wherein the identifying of the first portion of subsequent frames of the plurality of frames comprises the identifying the first portion of subsequent frames of the plurality of frames in response to determining the measure of attention satisfies a threshold (p. 0157-0159).
Therefore, it would have been obvious to one of ordinary skill in the at before the effective filing date of the present invention to have provided detecting attention measurement as taught by Ohara to the system of Castleman to allow for correcting attention states (p. 0014).

Claim 9, Castleman teaches the device of claim 8, wherein the determining of the measure of attention of the user comprises performing user attention analysis (i.e. based on tracking) on the third group of frames (p. 0022-0024). 

. 

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 20140195328 A1	Ferens; Ron et al.
US 20110206283 A1	QUARFORDT; PERNILLA et al.
US 20120089488 A1	Letchford; Michael
US 20180045963 A1	Hoover; Paul Armistead et al.
US 20180286259 A1	Ni; Rui
US 20140156364 A1	Zalewski; Gary M.
US 20170085964 A1	Chen; Yan

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             10/21/2021